Exhibit 10.1 Summary Sheet of Executive Cash Compensation and Award Targets Under the Annual Incentive Plan The following table sets forth the current base salaries provided for the Company’s CEO, CFO and four most highly compensated executive officers.Salary increases are determined annually in March. Executive Officers Current Salary Angelo Brisimitzakis $600,000 Rodney Underdown $303,209 Ronald Bryan $250,667 GeraldBucan $255,000 Keith Clark $300,000 David Goadby $ 364,470 or £183,723 Executive officers are also eligible to receive a bonus each year under the Company’s Annual Incentive Plan (filed as Exhibit 10.2).The target percentages (based on percentage of salary ) under this plan for the Company’s CEO, CFO and four most highly compensated executive officers are as shown in the following table. Executive Officers Target Percentage Angelo Brisimitzakis 80% Rodney Underdown 50% Ronald Bryan 50% GeraldBucan 50% Keith Clark 50% David Goadby 45%
